DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s patent application number 17/206,198 filed on 3/19/2021. 
	Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2022; 5/3/2022; 11/16/2021; 3/30/2021; 3/19/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, line 1; a citation “the motor shaft” does not have a proper antecedent basis. Correction is required. 
Re claim 9, line 1; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claim 10 depending upon the rejected claim 9 is also rejected. Claim 16 having the same issues as mentioned is also rejected.
Re claim 17, lines 1 and 3; a forward splash “/” uses between “extendible collapsible” is confusing and indefinite because does not clear whether it represents for a ratio or divisional symbol? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 9,222,296 to Hamming et al. (‘Hamming’).
Re claim 1: Hamming discloses a powered actuator 30 for moving a closure panel of a motor vehicle between a closed position and an open position, comprising: an electric motor 50 configured to rotate a driven shaft 52; a gearbox (wherein 54 points to, Fig. 1) coupled to said driven shaft 52: a gearbox housing (near 54) enclosing the gearbox; an extensible member 34 extending through said gearbox and having a proximal end 56 being configured to be pivotably coupled (e.g. at 60) to one of a vehicle body or the closure panel 12 (e.g. via 20) said extensible member 34 being configured to move between a retracted position, corresponding to the closed position of the closure panel, and an extended position, corresponding to the open position of the closure panel, in response to rotation of the driven shaft 52; and a coupling 44 configured to couple the gearbox housing (near 54) to the closure panel 12 (Fig. 1).
Re claim 2: wherein the coupling 44 is a pivotal coupling (e.g. at 46) configured for pivoting movement in response to the closure panel moving between the open position and closed position (Fig. 1).
Re claim 3: wherein the pivotal coupling 44 is a bracket 48 (col. 4, lines 52-53) configured for fixed attachment to an inner shut face panel extending between an outer panel and an inner panel of the closure panel, and for pivotal attachment to the gear box housing (near 54).
Re claim 4: wherein the pivotal attachment to the gear box housing (near 54) is at an outer side perimeter of the gearbox housing (see Fig. 1).
Re claim 5: wherein the bracket 48 comprises a plate (see Fig. 1) for abutment with the shut face, the plate comprising an aperture (near 52) for receiving the extensible member 34, wherein the aperture is aligned with a port 48 (see Fig. 1) provided in the shut face, the port for receiving the extensible member 34.
Re claim 6: wherein the port 48 is a door check port for receiving an extendable member of a door check device, wherein the closure panel 12 is not provided with a door check device. 
Re claim 7: wherein the extensible member 34 and the motor shaft (near 50) are aligned substantially perpendicular to one another (Fig. 1).
Re claim 8: wherein the electric motor 50 is attached to the gearbox housing (near 54, Fig. 1).
Re claim 9: wherein when the coupling 44 is attached to the shut face the electric motor 50 is aligned parallel and extending along the shut face in close proximity (Fig. 1).
Re claim 10: wherein the close proximity does not substantially vary during the opening and closing of the closure panel 12.
Re claim 11: wherein the gearbox housing (near 54) is directly coupled to the coupling 44.
Re claim 12: wherein the directly coupled does not include a tube interconnecting the gearbox housing (near 54) to the coupling 44.
Re claim 13: wherein the gearbox (near 54) is configured to rotatably support a nut 36 operably driving the motor shaft (Fig. 1), wherein the extensible member 34 is operably coupled to and extending through the nut 36 for extension and retraction in response to rotation of the nut by the electric motor 50.
Re claim 14: wherein the nut 36 is rotatably support within the gear box housing (near 54) by at least one bushing (col. 11, line 42).
Re claim 15: wherein the nut 36 is configured as an elongated nut tube 38 (Fig. 1), wherein more than one bushing is interposed between the nut tube 38 and the gear box housing (near 54).
Re claim 16: wherein when the extensible member 34 is in the extended position, a majority of the extensible member is extended outside of the closure panel interior cavity (Fig. 1).
Re claim 17: further comprising at least one extendible/collapsible shroud 128 (Fig. 3) coupled to a distal or proximal side of the gearbox housing, the extendible/collapsible shroud 128 for receiving the extended member 34/104 therein in an extended state.
Re claim 18: further comprising a seal (wherein 128 points to, Fig. 3) disposed between the gear box housing (wherein 116 points to) and the extensible member 104 for sealing the gearbox (Fig. 3).
Re claim 19: wherein the powered actuator 30 is not provided with at least one of a clutch mechanism or a brake mechanism.
Re claim 20: wherein the coupling 44/127 is configured to allow the gearbox housing to pivot only about a single axis (Fig. 1 or Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale